

114 HR 5572 IH: Protect Consumers from Phony Phone Charges Act of 2016
U.S. House of Representatives
2016-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5572IN THE HOUSE OF REPRESENTATIVESJune 23, 2016Ms. Schakowsky (for herself, Mr. Gene Green of Texas, Mr. Grijalva, and Mr. Honda) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Federal Communications Commission to complete a rulemaking proceeding relating to
			 placing unauthorized charges on the telecommunications bill of a consumer.
	
 1.Short titleThis Act may be cited as the Protect Consumers from Phony Phone Charges Act of 2016. 2.Rulemaking relating to cramming (a)DefinitionIn this section, the term cramming means the act of placing unauthorized charges on a wireline, wireless, or bundled services telephone bill of a consumer.
 (b)RulemakingNot later than 2 years after the date of enactment of this Act, the Federal Communications Commission shall complete a rulemaking proceeding relating to cramming, during which the Commission shall consider whether to issue a rule to require blocking the placement of third-party charges on a wireline, wireless, or bundled services telephone bill of a consumer under the criteria upon which the Commission relied when the Commission entered into a consent decree relating to cramming with any mobile voice and data service provider.
			